DENY and Opinion Filed March 11, 2013




                                         S In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                      No. 05-13-00322-CV

                         IN RE ROSHON DASHEN DAVIS, Relator

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 12-11022

                               MEMORANDUM OPINION
                         Before Justices O'Neill, Lang-Miers, and Evans
                                 Opinion by Justice Lang-Miers
       Relator contends the trial judge erred in denying his motion to vacate a default order.

The facts and issues are well known to the parties, so we need not recount them herein. Based

on the record before us, we conclude relator has not shown he is entitled to the relief requested.

See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and motion for

emergency relief.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


130322F.P05